Exhibit 10.1

NOVELL, INC.

2000 STOCK PLAN

Amended April 3, 2003

Amended May 13, 2008

1.  Purposes of the Plan. The purposes of this Novell, Inc., 2000 Stock Plan
are:

  —  

to attract and retain the best available personnel,

  —  

to provide additional incentive to Employees, Directors and Consultants, and

  —  

to promote the success of the Company’s business.

Options granted under the Plan may be Incentive Stock Options or Nonstatutory
Stock Options, as determined by the Administrator at the time of grant. Stock
Purchase Rights and Common Stock Equivalents may also be granted or awarded
under the Plan. The Administrator may determine that Shares may be issued under
the Plan to satisfy the Company’s obligations under the Novell, Inc. Stock-Based
Deferred Compensation Plan.

2.  Definitions. As used herein, the following definitions shall apply:

    (a)  “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.

    (b)  “Annual Retainer Fee” means the annual fee to which an Outside Director
is entitled for serving as a Director during a fiscal year of the Company, but
shall not include reimbursement for expenses, fees associated with service on
any committee of the Board or fees for other services provided to the Company.

    (c)  “Applicable Laws” means the requirements relating to the administration
of stock option plans under U. S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.

    (d)  “Award” means an award of Options, Stock Purchase Rights or Common
Stock Equivalents pursuant to the terms of the Plan.

    (e)  “Board” means the Board of Directors of the Company.

    (f)  “Code” means the Internal Revenue Code of 1986, as amended.

    (g)  “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.

    (h)  “Common Stock” means the common stock of the Company.

 

-1-



--------------------------------------------------------------------------------

    (i)  “Common Stock Equivalent” means an unfunded and unsecured right to
receive Shares in the future that may be granted to a Director pursuant to
Section 12.

    (j)  “Common Stock Equivalent Agreement” means a written agreement between
the Company and a Director evidencing the terms and conditions of an individual
Common Stock Equivalent grant.

    (k)  “Company” means Novell, Inc., a Delaware corporation.

    (l)  “Consultant” means any person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render services to such entity.

    (m)  “Director” means a member of the Board.

    (n)  “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

    (o)  “Employee” means any person, including Officers and Directors, employed
by the Company or any Parent or Subsidiary of the Company. A Service Provider
shall not cease to be an Employee in the case of (i) any leave of absence
approved by the Company or (ii) transfers between locations of the Company or
between the Company, its Parent, any Subsidiary, or any successor. For purposes
of Incentive Stock Options, no such leave may exceed ninety days, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, then three (3) months following the 91st day of such leave
any Incentive Stock Option held by the Optionee shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonstatutory
Stock Option. Neither service as a Director nor payment of a director’s fee by
the Company shall be sufficient to constitute “employment” by the Company.

    (p)  “Exchange Act” means the Securities Exchange Act of 1934, as amended.

    (q)  “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system for the last market trading
day prior to the time of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable;

(ii)    If the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share of
Common Stock shall be the mean between the high bid and low asked prices for the
Common Stock on the last market trading day prior to the day of determination,
as reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or

(iii)    In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.

 

-2-



--------------------------------------------------------------------------------

(r)  “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

(s)  “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

(t)  “Notice of Grant” means a written or electronic notice evidencing certain
terms and conditions of an individual Option or Stock Purchase Right grant. The
Notice of Grant is part of the Option Agreement.

(u)  “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

(v)  “Option” means a stock option granted pursuant to the Plan.

(w)  “Option Agreement” means an agreement between the Company and an Optionee
evidencing the terms and conditions of an individual Option grant. The Option
Agreement is subject to the terms and conditions of the Plan.

(x)  “Optioned Stock” means the Common Stock subject to an Option or Stock
Purchase Right.

(y)  “Optionee” means the holder of an outstanding Award granted under the Plan.

(z)  “Outside Director” means a Director who is not an Employee.

(aa)      “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

(bb)      “Plan” means this Novell, Inc., 2000 Stock Plan.

(cc)      “Restricted Stock” means shares of Common Stock acquired pursuant to a
grant of Stock Purchase Rights under Section 11 of the Plan.

(dd)      “Restricted Stock Purchase Agreement” means a written agreement
between the Company and the Optionee evidencing the terms and restrictions
applying to stock purchased under a Stock Purchase Right. The Restricted Stock
Purchase Agreement is subject to the terms and conditions of the Plan and the
Notice of Grant.

(ee)      “Retirement” means, as applicable, (i) a Service Provider who is not
an Outside Director who leaves the employment of the Company at an age of 65 or
older or (ii) a Service Provider who is an Outside Director who leaves the
service of the Company at the age of 73.

(ff)      “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.

(gg)      “Section 16(b)” means Section 16(b) of the Exchange Act.

(hh)      “Service Provider” means an Employee, Director or Consultant.

 

-3-



--------------------------------------------------------------------------------

(ii)  “Share” means a share of the Common Stock, as adjusted in accordance with
Section 14 of the Plan.

(jj)  “Stock Purchase Right” means the right to purchase Common Stock pursuant
to Section 11 of the Plan, as evidenced by a Notice of Grant.

(kk)      “Subsidiary” means a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code.

3.  Stock Subject to the Plan. Subject to the provisions of Section 14 of the
Plan, the maximum aggregate number of Shares which may be optioned and sold
under the Plan is 16,000,000, plus any forfeited Shares. For purposes of this
Section 3, ”forfeited Shares” means any Shares issued pursuant to Awards made
under the Plan that are forfeited to the Company pursuant to award terms and
conditions, plus any Shares covered by Awards granted under the Plan that are
canceled or forfeited. In no event, however, except as to Section 14 of the Plan
shall more than 10,000,000 of the Shares eligible for issuance under the Plan be
issued upon the exercise of Incentive Stock Options. The Shares may be
authorized, but unissued, or reacquired Common Stock.

    If an Award expires or becomes unexercisable without having been exercised
or converted in full, the unpurchased or unissued Shares which were subject
thereto shall become available for future issuance under the Plan (unless the
Plan has terminated); provided, however, that Shares that have actually been
issued under the Plan, whether upon exercise of an Option or Stock Purchase
Right or conversion of a Common Stock Equivalent, shall not be returned to the
Plan and shall not become available for future issuance under the Plan, except
that if Shares of Restricted Stock are repurchased by the Company at their
original purchase price, such Shares shall become available for future award
under the Plan.

    Notwithstanding anything in the Plan to the contrary, the Administrator may
provide that a portion of the Shares authorized for issuance under the Plan
pursuant to this Section 3 may be distributed under the Novell, Inc. Stock-Based
Deferred Compensation Plan to meet the Company’s obligations with respect to
such plan. Any Shares used to meet the Company’s obligations under the Novell,
Inc. Stock-Based Deferred Compensation Plan shall reduce the maximum aggregate
number of Shares which may be optioned and sold under the Plan.

4.  Administration of the Plan.

    (a)  Procedure.

(i)      Multiple Administrative Bodies. The Plan may be administered by
different Committees with respect to different groups of Service Providers.

(ii)      Section 162(m). To the extent that the Administrator determines it to
be desirable to qualify Options granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.

(iii)      Rule 16b-3. To the extent desirable to qualify transactions hereunder
as exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.

 

-4-



--------------------------------------------------------------------------------

(iv)      Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.

    (b)  Powers of the Administrator. Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator shall have the authority, in its
discretion:

    (i)      to determine the Fair Market Value;

   (ii)      to select the Service Providers to whom Awards may be granted
hereunder;

  (iii)      to determine the number of shares of Common Stock to be covered by
each Award granted hereunder;

  (iv)      to approve forms of agreement for use under the Plan;

   (v)      to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder. Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Options or Stock Purchase Rights may be exercised (which may be based on
performance criteria), the time or times when Common Stock Equivalents may be
converted to Shares, any vesting acceleration or waiver of forfeiture
restrictions, and any restriction or limitation regarding any Awards or the
Shares relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine;

  (vi)      to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

 (vii)      to prescribe, amend and rescind rules and regulations relating to
the Plan, including rules and regulations relating to sub-plans established for
the purpose of qualifying for preferred treatment under foreign laws;

(viii)      to modify or amend each Award (subject to Section 16(c) of the
Plan), including the discretionary authority to extend the post-termination
exercisability period of Options longer than is otherwise provided for in the
Plan;

  (ix)      to allow Optionees to satisfy required withholding tax obligations
by electing to have the Company withhold from the Shares to be issued upon
exercise of an Option or in connection with Shares acquired pursuant to a Stock
Purchase Right or upon the conversion of a Common Stock Equivalent that number
of Shares having a Fair Market Value equal to (or less than) the minimum amount
required to be withheld. The Fair Market Value of the Shares to be withheld
shall be determined on the date that the amount of tax to be withheld is to be
determined. All elections by an Optionee to have Shares withheld for this
purpose shall be made in such form and under such conditions as the
Administrator may deem necessary or advisable;

   (x)      to authorize any person to execute on behalf of the Company any
instrument required to effect an Award previously granted by the Administrator;

 

-5-



--------------------------------------------------------------------------------

(xi)      to make all other determinations deemed necessary or advisable for
administering the Plan.

    (c)  Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all Optionees
and any other holders of Awards.

5.  Eligibility. Nonstatutory Stock Options and Stock Purchase Rights may be
granted to Service Providers. Common Stock Equivalents may be granted to Outside
Directors. Incentive Stock Options may be granted only to Employees.

6.  Limitations.

    (a)  Each Option shall be designated in the Option Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Optionee during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options shall be
treated as Nonstatutory Stock Options. For purposes of this Section 6(a),
Incentive Stock Options shall be taken into account in the order in which they
were granted. The Fair Market Value of the Shares shall be determined as of the
time the Option with respect to such Shares is granted.

    (b)  Neither the Plan nor any Award shall confer upon an Optionee any right
with respect to continuing the Optionee’s relationship as a Service Provider
with the Company, nor shall they interfere in any way with the Optionee’s right
or the Company’s right to terminate such relationship at any time, with or
without cause.

    (c)  The following limitations shall apply to grants of Options:

 (i)      No Service Provider shall be granted, in any fiscal year of the
Company, Options to purchase more than 1,500,000 Shares.

(ii)      In connection with his or her initial service, a Service Provider may
be granted Options to purchase up to an additional 1,500,000 Shares which shall
not count against the limit set forth in subsection (i) above.

    (d)  The foregoing limitations shall be adjusted proportionately in
connection with any change in the Company’s capitalization as described in
Section 14.

7.  Term of Plan. Subject to Section 20 of the Plan, the Plan shall become
effective upon its adoption by the Board. It shall continue in effect for a term
of ten (10) years unless terminated earlier under Section 16 of the Plan.

8.  Term of Option. The term of each Option shall be stated in the Option
Agreement. In the case of an Incentive Stock Option, the term shall be ten
(10) years from the date of grant or such shorter term as may be provided in the
Option Agreement. Moreover, in the case of an Incentive Stock Option granted to
an Optionee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option shall be five (5) years from the date of grant or such
shorter term as may be provided in the Option Agreement.

 

-6-



--------------------------------------------------------------------------------

9.  Option Exercise Price and Consideration.

    (a)  Exercise Price. The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be no less than 100% of Fair
Market Value, as shall be determined by the Administrator.

    (b)  Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than 100% of the Fair Market Value per Share on the date
of grant pursuant to a merger or other corporate transaction.

    (c)  Waiting Period and Exercise Dates. At the time an Option is granted,
the Administrator shall fix the period within which the Option may be exercised
and shall determine any conditions which must be satisfied before the Option may
be exercised.

    (d)  Form of Consideration. The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of:

    (i)    cash;

   (ii)    check;

  (iii)    promissory note;

  (iv)    other Shares which (A) in the case of Shares acquired upon exercise of
an option, have been owned by the Optionee for more than six months on the date
of surrender, and (B) have a Fair Market Value on the date of surrender equal to
the aggregate exercise price of the Shares as to which said Option shall be
exercised;

   (v)    to the extent permitted by applicable law, consideration received by
the Company under a cashless exercise program implemented by the Company in
connection with the Plan;

  (vi)    a reduction in the amount of any Company liability to the Optionee,
including any liability attributable to the Optionee’s participation in any
Company-sponsored deferred compensation program or arrangement;

 (vii)    any combination of the foregoing methods of payment; or

(viii)    such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws.

10.  Exercise of Option.

    (a)  Procedure for Exercise; Rights as a Shareholder. Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement. An Option may not be exercised for a fraction of a
Share.

 

-7-



--------------------------------------------------------------------------------

    An Option shall be deemed exercised when the Company receives: (i) written
or electronic notice of exercise (in accordance with the Option Agreement) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option. The Company shall
issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 14 of the Plan.

    Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

    (b)  Termination of Relationship as a Service Provider. If an Optionee
ceases to be a Service Provider, other than upon the Optionee’s Death,
Disability, or Retirement, the Optionee may exercise his or her Option within
such period of time as is specified in the Option Agreement to the extent that
the Option is vested on the date of termination (but in no event later than the
expiration of the term of such Option as set forth in the Option Agreement). In
the absence of a specified time in the Option Agreement, the Option shall remain
exercisable for 12 months following the Optionee’s termination. If, on the date
of termination, the Optionee is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the Plan.
If, after termination, the Optionee does not exercise his or her Option within
the time specified by the Administrator, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.

    (c)  Disability of Optionee. If an Optionee ceases to be a Service Provider
as a result of the Optionee’s Disability, the Optionee may exercise his or her
Option within such period of time as is specified in the Option Agreement to the
extent the Option is vested on the date of termination (but in no event later
than the expiration of the term of such Option as set forth in the Option
Agreement). In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for twelve (12) months following the Optionee’s
termination. If, on the date of termination, the Optionee is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option shall revert to the Plan. If, after termination, the Optionee does not
exercise his or her Option within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

    (d)  Death of Optionee. If an Optionee dies while a Service Provider, the
Option may be exercised within such period of time as is specified in the Option
Agreement (but in no event later than the expiration of the term of such Option
as set forth in the Notice of Grant), by the Optionee’s estate or by a person
who acquires the right to exercise the Option by bequest or inheritance, but
only to the extent that the Option is

 

-8-



--------------------------------------------------------------------------------

vested on the date of death. Immediately upon an Optionee’s death while a
Service Provider, each of the Optionee’s outstanding Options shall become vested
on an accelerated basis with respect to all Shares that would have become vested
during the twelve (12) months following such death if Optionee had remained a
Service Provider. In the absence of a specified time in the Option Agreement,
the Option shall remain exercisable for twelve (12) months following the
Optionee’s termination. If, at the time of death, the Optionee is not vested as
to his or her entire Option, the Shares covered by the unvested portion of the
Option shall immediately revert to the Plan. The Option may be exercised by the
executor or administrator of the Optionee’s estate or, if none, by the person(s)
entitled to exercise the Option under the Optionee’s will or the laws of descent
or distribution. If the Option is not so exercised within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan.

    (e)  Retirement.

 (i)      Optionees Other than Outside Directors. Following the Retirement of an
Optionee who is not an Outside Director, the Option may be exercised by such
Optionee within such period of time as is specified in the Option Agreement (but
in no event later than the expiration of the term of such Option as set forth in
the Notice of Grant), but only to the extent that the Option is vested on the
date of Retirement. Immediately upon the Retirement of an Optionee who is not an
Outside Director, each of such Optionee’s outstanding Options shall become
vested on an accelerated basis with respect to all Shares that would have become
vested during the twelve (12) months following such Retirement if such Optionee
had remained a Service Provider. In the absence of a specified time in the
Option Agreement, the Option shall remain exercisable for twenty four
(24) months following such Optionee’s Retirement (but in no event later than the
expiration of the term of such Option as set forth in the Notice of Grant). If,
at the time of Retirement, an Optionee who is not an Outside Director is not
vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall immediately revert to the Plan. If, after
Retirement, an Optionee who is not an Outside Director does not exercise his or
her Option within the time specified herein, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.

(ii)      Optionees Who Are Outside Directors. Following the Retirement of an
Optionee who is an Outside Director, the Option may be exercised by such
Optionee within such period of time as is specified in the Option Agreement (but
in no event later than the expiration of the term of such Option as set forth in
the Notice of Grant), but only to the extent that the Option is vested on the
date of Retirement. Immediately upon the Retirement of an Optionee who is an
Outside Director, each of such Optionee’s outstanding Options shall become
vested on an accelerated basis with respect to all Shares that would have become
vested following such Retirement if such Optionee had remained a Service
Provider. In the absence of a specified time in the Option Agreement, the Option
shall remain exercisable for twenty four (24) months following such Optionee’s
Retirement (but in no event later than the expiration of the term of such Option
as set forth in the Notice of Grant). If, after Retirement, an Optionee who is
an Outside Director does not exercise his or her Option within the time
specified herein, the Option shall terminate, and the Shares covered by such
Option shall revert to the Plan.

    (f)  Buyout Provisions. The Administrator may at any time offer to buy out
for a payment in cash or Shares an Option previously granted based on such terms
and conditions as the Administrator shall establish and communicate to the
Optionee at the time that such offer is made.

 

-9-



--------------------------------------------------------------------------------

11.  Stock Purchase Rights.

    (a)  Rights to Purchase. Stock Purchase Rights may be issued either alone,
in addition to, or in tandem with other Awards granted under the Plan and/or
cash awards made outside of the Plan. After the Administrator determines that it
will offer Stock Purchase Rights under the Plan, it shall advise the offeree in
writing or electronically, by means of a Notice of Grant, of the terms,
conditions and restrictions related to the offer, including the number of Shares
that the offeree shall be entitled to purchase, the price to be paid, and the
time within which the offeree must accept such offer. The offer shall be
accepted by execution of a Restricted Stock Purchase Agreement in the form
determined by the Administrator.

    (b)  Repurchase Option. Unless the Administrator determines otherwise, the
Restricted Stock Purchase Agreement shall grant the Company a repurchase option
exercisable upon the voluntary or involuntary termination of the purchaser’s
service with the Company for any reason (including Death, Disability, or
Retirement). The purchase price for Shares repurchased pursuant to the
Restricted Stock Purchase Agreement shall be the original price paid by the
purchaser and may be paid by cancellation of any indebtedness of the purchaser
to the Company. The repurchase option shall lapse at a rate or under such
conditions as shall be determined by the Administrator and set forth in the
restricted Stock Purchase Agreement.

    (c)  Other Provisions. The Restricted Stock Purchase Agreement shall contain
such other terms, provisions and conditions not inconsistent with the Plan as
may be determined by the Administrator in its sole discretion.

    (d)  Rights as a Shareholder. Once the Stock Purchase Right is exercised,
the purchaser shall have the rights equivalent to those of a shareholder, and
shall be a shareholder when his or her purchase is entered upon the records of
the duly authorized transfer agent of the Company.

    No adjustment will be made for a dividend or other right for which the
record date is prior to the date the Stock Purchase Right is exercised, except
as provided in Section 14 of the Plan.

12.  Director Common Stock Equivalents.

    (a)  Elective Award of Common Stock Equivalents.

 (i)      Elective Award. An Outside Director may elect no later than March 1st
of each calendar year to have up to one hundred percent (100%) of the Director’s
Annual Retainer Fee for the following fiscal year converted to the award of
Common Stock Equivalents (“Elective Award”). Such Common Stock Equivalents shall
be awarded either (i) on the date that the Annual Retainer Fee is to be paid or
(ii) pro rata on each date that installments of the Annual Retainer Fee are to
be paid, whichever is applicable. The number of Common Stock Equivalents to be
awarded on each such date shall be based on the Fair Market Value per Share on
the date of the award.

(ii)      Conversion. The Common Stock Equivalents subject to an Elective Award
shall be converted into Shares upon the earlier of (i) the termination of the
individual’s service as a Director, (ii) a date specified by the Outside
Director at the time the Director makes the election to receive the Elective
Award, or (iii) as otherwise provided in Section 14. Upon the conversion of each
Elective Award, the Outside Director (or his or her designated beneficiary or
estate) shall receive the number of Shares equal to the whole number of Common
Stock Equivalents then credited to the Director’s applicable Elective Award
account.

 

-10-



--------------------------------------------------------------------------------

    (b)  Awards in General. Common Stock Equivalents may be awarded either
alone, in addition to, or in tandem with other awards granted under the Plan
and/or cash awards made outside of the Plan. An Award of Common Stock
Equivalents shall be made pursuant to a Common Stock Equivalent Agreement in
such form as is determined by the Administrator.

    (c)  Bookkeeping Accounts; Nontransferability. The number of Common Stock
Equivalents awarded pursuant to Section 12(a) shall be credited to a bookkeeping
account established in the name of the Director. The Company’s obligation with
respect to such Common Stock Equivalents shall not be funded or secured in any
manner. A Director’s right to receive Common Stock Equivalents may not be
assigned or transferred, voluntarily or involuntarily, except as expressly
provided herein.

    (d)  Dividends. If the Company pays a cash dividend with respect to the
Shares at any time while Common Stock Equivalents are credited to a Director’s
account, there shall be credited to the Director’s account additional Common
Stock Equivalents equal to (i) the dollar amount of the cash dividend the
Director would have received had he or she been the actual owner of the Shares
to which the Common Stock Equivalents then credited to the Director’s account
relate, divided by (ii) the Fair Market Value of one Share on the dividend
payment date. The Company will pay the Director a cash payment in lieu of
fractional Common Stock Equivalents on the date of such dividend payment.

    (e)  Shareholder Rights. A Director (or his or her designated beneficiary or
estate) shall not be entitled to any voting or other shareholder rights as a
result of the credit of Common Stock Equivalents to the Director’s account,
until certificates representing Shares are delivered to the Director (or his or
her designated beneficiary or estate) upon conversion of the Director’s Common
Stock Equivalents pursuant to Section 12(a)(ii).

13.  Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Optionee, only by the Optionee. If the Administrator makes an Award
transferable, such Award shall contain such additional terms and conditions as
the Administrator deems appropriate.

14.  Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.

    (a)  Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, the number of Common Stock Equivalents credited to a
Director’s account under Section 12, the number of shares of Common Stock which
have been authorized for issuance under the Plan but as to which no Awards have
yet been granted or which have been returned to the Plan upon cancellation or
expiration of an Award, the number of shares of Common Stock subject to the
Incentive Stock Option limit set forth in Section 3, as well as the price per
share of Common Stock covered by each such outstanding Award, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of issued shares of Common Stock effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration.” Such adjustment shall be
made by the Board, whose determination in that respect shall be final, binding
and conclusive. Except as expressly provided herein, no issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares of Common Stock subject to an
Award.

 

-11-



--------------------------------------------------------------------------------

    (b)  Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Optionee as soon
as practicable prior to the effective date of such proposed transaction. The
Administrator may, in its discretion, provide (i) for an Optionee to have the
right to exercise his or her Option until ten (10) days prior to such
transaction as to all of the Optioned Stock covered thereby, including Shares as
to which the Option would not otherwise be exercisable, (ii) that any Company
repurchase option applicable to any Shares purchased upon exercise of an Option
or Stock Purchase Right shall lapse as to all such Shares, provided the proposed
dissolution or liquidation takes place at the time and in the manner
contemplated, and (iii) that any Common Stock Equivalents credited to a
Director’s account under Section 12 shall convert into Shares (as provided in
Section 12(a)) immediately prior to the consummation of any such dissolution or
liquidation. To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.

    (c)  Merger or Asset Sale. In the event of a merger of the Company with or
into another corporation, or the sale of substantially all of the assets of the
Company, each outstanding Award shall be assumed or an equivalent award
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for such Awards: (i) each Optionee shall fully vest in and
have the right to exercise the Option or Stock Purchase Right as to all of the
Optioned Stock, including Shares as to which it would not otherwise be vested or
exercisable; (ii) any Company repurchase option applicable to any Shares
acquired upon exercise of an Option or Stock Purchase Right shall lapse as to
all such Shares; and (iii) Common Stock Equivalents credited to a Director’s
account under Section 12 shall convert into Shares (as provided in Section 12)
immediately prior to the merger or sale of assets. If an Option or Stock
Purchase Right becomes fully vested and exercisable in lieu of assumption or
substitution in the event of a merger or sale of assets, the Administrator shall
notify the Optionee in writing or electronically that the Option or Stock
Purchase Right shall be fully vested and exercisable for a period of fifteen
(15) days from the date of such notice, and the Option or Stock Purchase Right
shall terminate upon the expiration of such period. If a Common Stock Equivalent
converts to Shares in such event, the Administrator shall notify the Optionee at
least fifteen (15) days prior to the consummation of the proposed transaction.
For the purposes of this paragraph, an Award shall be considered assumed if,
following the merger or sale of assets, the award confers the right to purchase
or receive, for each Share of Optioned Stock subject to the Option or Stock
Purchase Right or for each Common Stock Equivalent immediately prior to the
merger or sale of assets, the consideration (whether stock, cash, or other
securities or property) received in the merger or sale of assets by holders of
Common Stock for each Share held on the effective date of the transaction (and
if holders were offered a choice of consideration, the type of consideration
chosen by the holders of a majority of the outstanding Shares); provided,
however, that if such consideration received in the merger or sale of assets is
not solely common stock of the successor corporation or its Parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon the exercise of the Option or Stock
Purchase Right, for each Share of Optioned Stock subject to the Option or Stock
Purchase Right or upon conversion of each Common Stock Equivalent, to be solely
common stock of the successor corporation or its Parent equal in fair market
value to the per share consideration received by holders of Common Stock in the
merger or sale of assets.

 

-12-



--------------------------------------------------------------------------------

15.  Date of Grant. The date of grant of an Award shall be, for all purposes,
the date on which the Administrator makes the determination granting such Award,
or such other later date as is determined by the Administrator. However, the
date of grant of Common Stock Equivalents shall be determined in accordance with
Section 12. Notice of the determination shall be provided to each Optionee
within a reasonable time after the date of such grant.

16.  Amendment and Termination of the Plan.

    (a)  Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.

    (b)  Shareholder Approval. The Company shall obtain shareholder approval of
any Plan amendment to the extent necessary and desirable to comply with
Applicable Laws.

    (c)  Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any Optionee,
unless mutually agreed otherwise between the Optionee and the Administrator,
which agreement must be in writing and signed by the Optionee and the Company.
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.

17.  Conditions Upon Issuance of Shares.

    (a)  Legal Compliance. Shares shall not be issued pursuant to the exercise
or conversion of an Award unless the exercise or conversion of such Award and
the issuance and delivery of such Shares shall comply with Applicable Laws and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.

    (b)  Investment Representations. As a condition to the exercise or
conversion of an Award, the Company may require the person exercising or
converting such Award to represent and warrant at the time of any such exercise
or conversion that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required.

18.  Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

19.  Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

20.  Shareholder Approval. The Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted. Such shareholder approval shall be obtained in the manner and to the
degree required under Applicable Laws.

 

-13-